Citation Nr: 0103210	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with services 
provided to the veteran from June 19, 1998, to July 8, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by a 
Department of Veterans Affairs Medical Center (VAMC).  


FINDING OF FACT

On January 29, 2001, the Board was notified by the RO that 
the veteran died on December [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the claims file shows that in February 1999 the 
veteran's claim for payment or reimbursement of unauthorized 
medical expenses incurred in connection with services 
provided from June 19, 1998, to July 8, 1998, was denied. The 
veteran appealed this decision to the Board.  See VA Form 8, 
Certification of Appeal, dated January 13, 2000; VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated January 27, 2000; VA letter to veteran from RO, dated 
April 19, 2000; and VACOLS Appeals Screen.  On January 29, 
2001, the Board was notified by the RO that the veteran died 
on December [redacted], 2000.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

